13‐3473‐cr
     United States v. Ulysses Antoine Banks

 1                        UNITED STATES COURT OF APPEALS
 2                            FOR THE SECOND CIRCUIT
 3                              ____________________
 4
 5                                 November Term, 2014
 6
 7   (Submitted: November 10, 2014                                Decided: January 9, 2015)
 8
 9                                   Docket No. 13‐3473
10
11                                 ____________________
12
13   UNITED STATES OF AMERICA,
14
15
16                                   Appellee,
17
18                      v.
19
20   ULYSSES ANTOINE BANKS,
21
22                            Defendant‐Appellant.
23
24                                 ____________________
25
26   Before: POOLER, WESLEY, and LOHIER, Circuit Judges.
27
28         Appeal from the amended judgment of the United States District Court for

29   the District of Connecticut (Eginton, J.) sentencing Defendant‐Appellant Ulysses

30   Antoine Banks to 57 months’ imprisonment for unlawful possession of a firearm

31   by a convicted felon, in violation of 18 U.S.C. § 922(g). We conclude that the
 1   district court did not err in determining Banks’s base offense level and criminal

 2   history category by relying on prior sentences imposed upon convictions entered

 3   pursuant to Alford pleas. 

 4         Affirmed.

 5                                   ____________________

 6                                STEVEN Y. YUROWITZ, New York, NY, for Defendant‐
 7                                Appellant Ulysses Antoine Banks.
 8
 9                                SARAH P. KARWAN, Assistant United States Attorney,
10                                (Deirdre M. Daly, United States Attorney, Marc H.
11                                Silverman, Assistant United States Attorney, on the
12                                brief) New Haven, CT, for Appellee. 
13
14
15
16   PER CURIAM:

17         Defendant‐Appellant Ulysses Antoine Banks (“Banks”) appeals from the

18   amended judgment of the United States District Court for the District of

19   Connecticut (Eginton, J.), entered on September 4, 2013, which sentenced Banks,

20   on remand from the March 26, 2013 order of this Court, to 57 months’

21   imprisonment for unlawful possession of a firearm by a convicted felon, in

22   violation of 18 U.S.C. § 922(g). Banks’s sole challenge in the present appeal asserts

23   that the district court erred when it calculated his criminal history category and


                                               2
 1   base offense level by relying on prior sentences imposed upon pleas entered in

 2   accordance with North Carolina v. Alford, 400 U.S. 25 (1970). Because we conclude

 3   that a sentence imposed upon entry of an Alford plea qualifies as a “prior

 4   sentence” under U.S.S.G. § 4A1.2(a)(1), we affirm the judgment of the district

 5   court.

 6                                    BACKGROUND

 7   I.       Initial Sentence

 8            On November 8, 2011, Banks pleaded guilty pursuant to a plea agreement

 9   to unlawful possession of a firearm by a convicted felon, in violation of 18 U.S.C.

10   § 922(g).1 The plea agreement stipulated that on May 20, 2011, Banks knowingly

11   possessed a Beretta Model 21A, .22 caliber semi‐automatic pistol, which had

12   previously traveled in interstate commerce and which Banks had on his person

13   when Norwalk police officers arrested him following a traffic stop. The

14   agreement further recited that Banks had sustained prior felony convictions in

15   state court on August 14, 2008, for sale of a controlled substance, and on October


              1
            Although the plea agreement contained an appeal waiver provision, the
     government is not seeking to enforce that waiver in light of the parties’ mutually
     mistaken belief that Banks was subject to a 180‐month mandatory minimum
     sentence under the Armed Career Criminal Act, 18 U.S.C. § 924(e), and the
     erroneous advice Banks received to that effect.

                                              3
 1   26, 2005, for assault in the first degree and robbery in the third degree. The

 2   agreement therefore set forth the parties’ understanding that Banks was subject

 3   to a 180‐month mandatory minimum sentence under the Armed Career Criminal

 4   Act (“ACCA”), 18 U.S.C. § 924(e), because he had previously sustained three

 5   qualifying felony convictions. 

 6         On May 23, 2012, the district court held a sentencing hearing. Defense

 7   counsel communicated Banks’s concern that a 15‐year sentence was unduly

 8   harsh, because it was predominantly premised on sentences imposed for three

 9   prior convictions, one of which received no criminal history points, and another

10   two of which were entered following Alford pleas that Banks offered in exchange

11   for a sentence of little more than time served. The district court dismissed this

12   argument on the basis of its “inability to really look back into the state court

13   situation.” Transcript of Sentencing Hearing at 7, United States v. Banks, No. 3:11‐

14   CR‐00165 (WWE) (D. Conn. May 23, 2012). After adopting the United States

15   Sentencing Guidelines (“Guidelines”) calculation embodied in the plea

16   agreement and the Pre‐Sentence Report (“PSR”)—both of which reflected Banks’s

17   status as an Armed Career Criminal—the district court sentenced Banks

18   principally to 180 months’ imprisonment. 


                                               4
 1   II.    Initial Appeal

 2          After Banks timely filed a notice of appeal, the parties received and

 3   reviewed the transcript of the guilty plea underlying Banks’s 2008 conviction for

 4   sale of a controlled substance and discovered that it did not qualify as a “serious

 5   drug offense” under the ACCA.2 Accordingly, the parties jointly moved this

 6   Court to vacate the May 23, 2012 sentence and remand to the district court for a

 7   full resentencing. On March 26, 2013, this Court remanded the case for the district

 8   court to determine the subsection of Conn. Gen. Stat. § 21a‐277 applicable to the

 9   2008 drug offense and, if appropriate, to vacate Banks’s May 23, 2012 sentence

10   and impose a new sentence. On remand, the district court vacated the May 23,

11   2012 sentence. 

12   III.   Resentencing

13          Upon resentencing, the district court concluded that Banks’s base offense

14   level was 24 because he unlawfully possessed a firearm after “sustaining at least

15   two felony convictions of either a crime of violence or a controlled substance


            2
             Because the state court treated Banks as a first‐time offender, his offense
     carried a seven‐year maximum penalty. Accordingly, it did not qualify as a
     “serious drug offense” under the ACCA, which requires a prior conviction of a
     drug offense carrying a maximum term of imprisonment of at least ten years. 18
     U.S.C. § 924(e)(2)(A)(ii).

                                               5
 1   offense.” U.S.S.G. § 2K2.1(a)(2). Namely, on October 26, 2005, Banks entered

 2   Alford pleas in Connecticut Superior Court to both third‐degree robbery and

 3   attempted first‐degree assault pursuant to a deal in which he would receive a

 4   sentence of imprisonment amounting to essentially time served.3 The district

 5   court again rejected Banks’s argument that it should disregard the two sentences

 6   imposed as a result of his Alford pleas, and relied on these sentences both in

 7   increasing Banks’s base offense level from 14 to 24 under U.S.S.G. § 2K2.1(a)(2)

 8   and in adding six points to his criminal history, thereby placing Banks in criminal

 9   history category IV under U.S.S.G. § 4A1.1. After applying a three‐level reduction

10   for acceptance of responsibility, the district court concluded that Banks’s

11   advisory Guideline range was 57 to 71 months, and imposed a sentence of 57

12   months’ imprisonment. 

13                                     DISCUSSION

14         The sole issue on this appeal concerns whether the district court properly

15   determined Banks’s base offense level and criminal history category when, in



           3
             According to the PSR, Banks was arrested for the robbery on September
     17, 2003, whereas he was arrested for the assault on May 4, 2004. The parties do
     not dispute that these offenses were separated by an intervening arrest and
     therefore count separately under U.S.S.G. § 4A1.2(a)(2). 

                                              6
 1   making both of those determinations, the district court relied on sentences

 2   imposed for convictions entered pursuant to Alford pleas. Specifically, Banks

 3   argues that the sentences resulting from his Alford pleas to robbery and assault do

 4   not constitute “prior sentences” within the meaning of U.S.S.G. § 4A1.2, because

 5   that section enumerates several dispositions qualifying as an “adjudication of

 6   guilt” but omits any reference to Alford pleas. For the following reasons, we

 7   disagree.

 8   I.    Standard of Review

 9         Whether the district court correctly interpreted a provision in the

10   Guidelines is a question of law that we review de novo. United States v. Cuello,

11   357 F.3d 162, 164 (2d Cir. 2004). We also review de novo “the scope of a district

12   court’s authority to make factual findings,” United States v. Rosa, 507 F.3d 142, 151

13   (2d Cir. 2007), as well as a district court’s determination that “a prior conviction

14   qualifies as a predicate offense warranting a sentencing enhancement,” United

15   States v. Walker, 595 F.3d 441, 443 (2d Cir. 2010).




                                                7
 1   II.   Analysis 

 2                A.     “Prior Sentence” Under U.S.S.G. § 4A1.2
 3
 4         Section 4A1.1 of the Guidelines governs the calculation of a defendant’s

 5   criminal history category.  The applicable category is determined by adding

 6   together the criminal history points associated with each of the defendant’s

 7   qualifying “prior sentences,” which are determined by the length of the sentence

 8   imposed.  A defendant’s prior sentences are also relevant to determining his base

 9   offense level for unlawful possession of a firearm insofar as Section 2K2.1

10   provides for a ten‐point increase where the defendant has previously sustained

11   “at least two felony convictions of . . . a crime of violence,”  U.S.S.G. § 2K2.1(a)(2),

12   because only convictions classified as a “prior sentence” may trigger this

13   enhancement, see U.S.S.G. § 2K2.1 cmt. n.10.4

14


           4
             When determining whether a defendant has sustained “two felony
     convictions of . . . a crime of violence,” U.S.S.G. § 2K2.1(a)(2), courts must “use
     only those felony convictions that receive criminal history points under 
     § 4A1.1(a), (b), or (c).”  U.S.S.G. § 2K2.1 cmt. n.10. Because these provisions assign
     criminal history points only for “prior sentences,”as defined in § 4A1.2(a), a
     felony conviction of a crime of violence does not warrant an increase in a
     defendant’s offense level under § 2K2.1(a)(2) unless it also qualifies as a “prior
     sentence.”


                                                8
 1         Section 4A1.2 in turn defines the term “prior sentence,” explaining: 

 2         The term “prior sentence” means any sentence previously imposed upon
 3         adjudication of guilt, whether by guilty plea, trial, or plea of nolo contendere,
 4         for conduct not part of the instant offense.
 5
 6   U.S.S.G. § 4A1.2(a)(1). Relying on the principle that expressio unius est exclusio

 7   alterius—“the expression of one thing is the exclusion of another”—Qi Hang Guo

 8   v. U.S. Dep’t of Justice, 422 F.3d 61, 64 (2d Cir. 2005) (citing Black’s Law Dictionary

 9   1635 (7th ed. 1999)), Banks argues that the omission of Alford pleas from this

10   enumerated list is dispositive in establishing that a sentence imposed upon the

11   entry of an Alford plea does not qualify as a “prior sentence.”

12         Banks’s argument is unavailing because the plain language of Section

13   4A1.2(a)(1) provides that the term “prior sentence” encompasses a sentence

14   imposed upon an adjudication of guilt made by guilty plea, and “[a]n Alford plea

15   is a guilty plea.” Abimbola v. Ashcroft, 378 F.3d 173, 181 (2d Cir. 2004) (emphasis in

16   original). “The distinguishing feature of an Alford plea is that the defendant does

17   not confirm the factual basis for the plea.” United States v. Savage, 542 F.3d 959,

18   962 (2d Cir. 2008). Despite these accompanying protestations of innocence, the

19   defendant nonetheless enters a plea of guilty. See Alford, 400 U.S. at 33, 37

20   (holding that a court can accept a plea “denominated a plea of guilty,” despite

                                                 9
 1   the defendant’s protestations of innocence). Accordingly, the omission of Alford

 2   pleas “from § 4A1.2(a)(1) most likely reflects an understanding that it was

 3   unnecessary to list it as a separate disposition.” United States v. Mackins, 218 F.3d

 4   263, 268 (3d Cir. 2000). 

 5         This Court reached the same conclusion when it addressed an analogous

 6   challenge brought under the Immigration and Nationality Act (“INA”). In

 7   Abimbola, we rejected the appellant’s argument that his Alford plea to the

 8   Connecticut offense of third‐degree larceny did not constitute a “conviction”

 9   under the INA where the relevant statute defined “conviction” with reference to

10   “a plea of guilty or nolo contendere,” but failed to mention Alford pleas.5 378 F.3d

11   at 180–81 (emphasis omitted) (quoting 8 U.S.C. § 1101(a)(48)(A)). In concluding

12   that the plain language of the INA encompassed Alford pleas, this Court held

13   that, by definition, “[a]n Alford plea is simply a guilty plea, with evidence in the

14   record of guilt, typically accompanied by the defendant’s protestation of
           5
             The INA defines “conviction” as:
                   [A] formal judgment of guilt of the alien entered by a court or, if
                  adjudication of guilt has been withheld, where—(i) a judge or jury
                  has found the alien guilty or the alien has entered a plea of guilty or
                  nolo contendere or has admitted sufficient facts to warrant a finding
                  of guilt, and (ii) the judge has ordered some form of punishment,
                  penalty, or restraint on the alien’s liberty to be imposed. 
           8 U.S.C. § 1101(a)(48)(A).

                                               10
 1   innocence and his or her unequivocal desire to enter the plea.”  Id. at 181 (internal

 2   quotation marks omitted). 

 3          Furthermore, in Abimbola, we rejected the appellant’s contention that

 4   Congress’s failure to specifically include Alford pleas while explicitly listing pleas

 5   of nolo contendere reflected congressional intent to exclude Alford pleas. Id. To

 6   the contrary, we held that “[t]he inclusion of nolo contendere pleas in the statute .

 7   . . reflects that Congress focused the sanction of removal on a criminal conviction

 8   as opposed to an admission of guilt.” Id. Likewise, the Guidelines’ enumeration

 9   of nolo contendere pleas in Section 4A1.2(a)(1) reflects Congress’s intent that the

10   computation of the applicable criminal history category be “keyed primarily to

11   the number and length of a defendant’s prior sentences,” United States v. Mishoe,

12   241 F.3d 214, 218 (2d Cir. 2001), independent of the manner in which guilt is

13   adjudicated prior to that sentence being imposed.

14         Our statutory interpretation is not altered by the single reference to Alford

15   pleas elsewhere in the Guidelines. In an effort to ascribe meaning to Congress’s

16   omission of Alford pleas from Section 4A1.2(a)(1), Banks points to the explicit

17   inclusion of Alford pleas in Section 8A1.2, which governs the sentencing of

18   organizations. The application notes to this provision define a “prior criminal


                                               11
 1   adjudication,” for the purposes of Chapter Eight of the Guidelines, as “conviction

 2   by trial, plea of guilty (including an Alford plea), or plea of nolo contendere.”

 3   U.S.S.G. § 8A1.2 cmt. n.3(G). The inclusion of Alford pleas in Section 8A1.2 does

 4   not, however, suggest that they were intentionally omitted from Section

 5   4A1.2(a)(1), because Section 4A1.2(a)(1) was enacted on November 1, 1987,

 6   whereas Chapter Eight was later added by amendment on November 1, 1991. See

 7   Mackins, 218 F.3d at 268 n.3. Under such circumstances, the parenthetical

 8   language in Chapter Eight could be read to suggest Congress’s intent to clarify

 9   that Alford pleas are nothing more than a variety of guilty plea. See United States v.

10   King, 673 F.3d 274, 282 (4th Cir. 2012) (citing Mackins, 218 F.3d at 268 n.3).

11   Accordingly, we reject Banks’s contention that the plain language of Section

12   4A1.2(a)(1) excludes sentences imposed upon the entry of an Alford plea from the

13   definition of a “prior sentence.”

14                B.     Second Circuit Treatment of Alford Pleas
15
16         Moreover, Banks’s argument is significantly undermined by our decision

17   in Savage. There, we held that a conviction entered in state court following an

18   Alford plea did not trigger the sentencing enhancements in U.S.S.G. § 2K2.1(a)(2)

19   because the underlying conviction in that case did not necessarily rest upon a

                                                12
 1   predicate offense under the modified categorical approach. 542 F.3d at 966. In

 2   reaching this conclusion, we expressly presumed that, in situations where the

 3   modified categorical approach is satisfied, “a conviction entered pursuant to an

 4   Alford plea may serve as a predicate offense under Guidelines § 2K2.1[(a)](2).” Id.

 5   at 964. Indeed, the core analysis in Savage would be rendered superfluous if

 6   Alford pleas are categorically disqualified from inclusion in Guidelines

 7   computations. Although the parties in Savage did not dispute the issue currently

 8   before us, we indicated our agreement with this concession, citing our prior

 9   decision in Burrell v. United States, 384 F.3d 22, 31 (2d Cir. 2004), where we held

10   that, under Connecticut law, a conviction based on an Alford plea qualified as a

11   predicate felony “conviction” for the purposes of being classified as a felon in

12   possession of a firearm under 18 U.S.C. § 922(g)(1). See Savage, 542 F.3d at 964.

13         Though Burrell does not, by itself, resolve the issue before us,6 it is
           6
                Whereas the Guidelines provide their own statutory definition for the
     term “prior sentence,” the statutory provision at issue in Burrell provides that, for
     the purposes of 18 U.S.C. § 922(g)(1), “[w]hat constitutes a conviction of such a
     crime shall be determined in accordance with the law of the jurisdiction in which
     the proceedings were held.” 18 U.S.C. § 921(a)(20); Burrell, 384 F.3d at 24 n.2
     (distinguishing Abimbola). Accordingly, the treatment of a prior offense may
     diverge under the two statutes.  Compare Burrell, 384 F.3d at 28 (“[A] § 922(g)(1)
     conviction is not subject to attack on the ground that a predicate conviction is
     subsequently reversed, vacated or modified.” (internal quotation marks
     omitted)), with U.S.S.G. § 4A1.2 cmt. n.6 (“Sentences resulting from convictions
     that . . . have been reversed or vacated . . . are not to be counted.”). 

                                               13
 1   nevertheless instructive. 384 F.3d at 24 n.2. In Burrell, we held that where the fact

 2   of conviction is all that matters, id. at 27–28, under Connecticut law, “there is no

 3   distinction among Alford, nolo contendere, and standard guilty pleas in the

 4   disposition of criminal cases. All three pleas have ‘the weight of a final

 5   adjudication of guilt’ and, thus, result in judgments of conviction,” id. at 29. Here,

 6   the definition of “prior sentence” merely requires that a sentence was imposed

 7   upon adjudication of guilt. U.S.S.G. § 4A1.2(a)(1). Because “sentences under

 8   Alford pleas are no less final judgments than those imposed under standard pleas

 9   or jury verdicts,” Burrell, 384 F.3d at 28, a sentence imposed following a

10   conviction resulting from an Alford plea satisfies the Guidelines definition of

11   “prior sentence.”

12                C.     Sister Circuits
13
14         Our sister circuits that have addressed Banks’s precise argument have

15   uniformly rejected it. The Third and Fourth have held that “a sentence imposed

16   after an Alford plea qualifies as a ‘prior sentence’ under U.S.S.G. § 4A1.2(a) for

17   purposes of calculating an offender’s criminal history.” King, 673 F.3d at 281

18   (citing Mackins, 218 F.3d at 269); see also United States v. Martinez, 30 F. App’x 900,

19   905 (10th Cir. 2002) (“[A]n Alford plea is an ‘adjudication of guilt’ under 

                                               14
 1   § 4A1.2(e)(1) and therefore can properly be counted as a prior sentence under the

 2   USSG.”).

 3          In King, a defendant convicted under the same statute at issue here

 4   asserted that “the district court erroneously added three points to his criminal

 5   history score,” because the term of imprisonment he received following his Alford

 6   plea did not qualify as a “prior sentence.” 673 F.3d at 280. After surveying the

 7   law in other circuits—including our decisions in Savage and Abimbola—the Fourth

 8   Circuit rejected Banks’s proffered statutory interpretation and held that a

 9   sentence imposed following an Alford plea qualifies as a “prior sentence.” Id. at

10   283.

11          The Third Circuit reached the same conclusion in Mackins. Despite

12   acknowledging that the defendant’s “sole motivation for pleading guilty was

13   because the plea allowed him to be released on time served as opposed to

14   remaining incarcerated while awaiting a trial date to be set,” 218 F.3d at 266 n.2,

15   the court concluded that the entry of the defendant’s plea still qualified as a

16   “prior sentence,” id. at 268; see also Abimbola, 378 F.3d at 181 (quoting Mackins

17   with approval). Furthermore, other circuits have held in analogous contexts that

18   sentences resulting from Alford pleas can serve as predicate convictions for the


                                              15
 1   purposes of increasing a defendant’s offense level. See United States v. Vinton, 631

 2   F.3d 476, 486–87 (8th Cir. 2011) (holding that conviction entered following Alford

 3   plea was a conviction of a “crime of violence” for the offense‐level increase under

 4   U.S.S.G. § 2K2.1(a)(3)(B)); United States v. Guerrero‐Velasquez, 434 F.3d 1193,

 5   1197–98 (9th Cir. 2006) (holding that conviction following Alford plea constituted

 6   conviction of a “crime of violence” for the offense‐level increase under U.S.S.G.  

 7   § 2L1.2(b)(1)(A)(ii)).

 8         The only support for the contrary conclusion is unpersuasive. While the

 9   dissent in Mackins embraced Banks’s statutory interpretation, it expressly

10   acknowledged that its conclusion was motivated by the rigidity of the pre‐Booker

11   Guidelines, which would otherwise severely restrict the district courts’ ability to

12   consider the fact that a defendant served no additional time in exchange for an

13   Alford plea. 218 F.3d at 271–72 (Bright, J., dissenting). In light of the discretion

14   afforded to district courts to consider such circumstances after United States v.

15   Booker, 543 U.S. 220 (2005), and its progeny, this concern need no longer detain

16   us. See United States v. Cavera, 550 F.3d 180, 189–92 (2d Cir. 2008) (noting that

17   district courts are entitled to particular deference if they choose to vary from the




                                                16
1   “sharply increase[d]” sentences for firearms offenses under Section 2K2.1(a)).7 

2                                     CONCLUSION

3         Accordingly, we now join our sister circuits in concluding that a sentence

4   imposed for a conviction resulting from an Alford plea constitutes a “prior

5   sentence” within the meaning of Section 4A1.2(a)(1). We therefore reject Banks’s

6   assertion that the district court erred in calculating his criminal history category

7   or increasing his base offense level by relying on sentences resulting from Alford

8   pleas. 

9         For the foregoing reasons, we AFFIRM the judgment of the district court.




          7
            Furthermore, on multiple occasions, this Court has noted the authority of
    the district courts to “make a so‐called ‘horizontal departure’” and “adopt a
    lower criminal history category,” United States v. Preacely, 628 F.3d 72, 80 (2d Cir.
    2010), based on such “individualized consideration[s]” as “the sentences
    previously imposed, and the amount of time previously served compared to the
    sentencing range called for by placement in [a particular criminal history
    category],” Mishoe, 241 F.3d at 219; see also United States v. Ingram, 721 F.3d 35, 39
    (2d Cir. 2013) (Calabresi, J., concurring).

                                              17